      Case 1:19-cv-03494-VSB-GWG Document 66 Filed 06/17/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
GRIFFEN SECURITY, LLC,                                         :

                                                             :
                          Plaintiff,                               19 Civ. 3494 (VSB) (GWG)
                                                             :
        -against-                                                  REPORT AND
                                                             :     RECOMMENDATION
CITADEL CAR ALARMS, LLC,
                                                             :

                           Defendant.                          :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        Plaintiff Griffen Security, LLC (“Griffen”) brought this action alleging breach of a

license agreement by defendant Citadel Car Alarms, LLC (“Citadel”), and four individuals. The

individual defendants settled, Citadel defaulted, and Griffen now seeks a default judgment

against Citadel under Federal Rule of Civil Procedure 55(b)(2). 1 For the reasons that follow,

Griffen should be awarded a judgment for $42,670.32.

I. BACKGROUND

        On April 19, 2019, Griffen filed a complaint alleging that the defendants wrongfully

terminated their patent license agreement. See Complaint, filed April 19, 2019 (Docket # 1)

(“Compl.”) ¶ 1. Citadel was served with a summons and the complaint on April 25, 2019.

See Affidavit of Service, filed May 8, 2019 (Docket # 23). Citadel failed to respond, and the

Clerk issued a certificate of default. See Clerk’s Certificate of Default, filed September 25, 2019

(Docket # 42). Following a show cause hearing, Griffen’s application for a default judgment

was granted, see Order, filed Nov. 19, 2019 (Docket # 54), and the case was referred to the


        1
            See Statement of Damages, filed Feb. 20, 2020 (Docket # 61) (“Statement”).

                                                        1
     Case 1:19-cv-03494-VSB-GWG Document 66 Filed 06/17/20 Page 2 of 14



undersigned for an inquest on damages, see Amended Order Referring Case to Magistrate Judge,

filed Jan. 2, 2020 (Docket # 59). Pursuant to the Court’s order, see Scheduling Order for

Damages Inquest, filed Jan. 6, 2020 (Docket # 60), Griffen filed a statement setting forth its

claim to damages, see Statement. In that statement, Griffen seeks $119,369.78 in attorneys’ fees

and costs. Id. at 11, 19.

II. FINDINGS OF FACT AND CONCLUSIONS OF LAW

        In light of Citadel’s default, Griffen’s properly pleaded allegations in the complaint,

except those related to damages, are accepted as true. See, e.g., City of N.Y. v. Mickalis Pawn

Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011) (“It is an ‘ancient common law axiom’ that a

defendant who defaults thereby admits all ‘well-pleaded’ factual allegations contained in the

complaint.”) (quoting Vt. Teddy Bear Co., Inc. v. 1-800 Beargram Co., 373 F.3d 241, 246 (2d

Cir. 2004)); Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009) (“In light of [defendant’s]

default, a court is required to accept all . . . factual allegations as true and draw all reasonable

inferences in [plaintiff’s] favor.”) (citation omitted). “The district court must instead conduct an

inquiry in order to ascertain the amount of damages with reasonable certainty.” Credit Lyonnais

Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citation omitted). This inquiry

requires the District Court to: (1) “determin[e] the proper rule for calculating damages on . . . a

claim” and (2) “assess[] plaintiff’s evidence supporting damages to be determined under this

rule.” Id.

        Federal Rule of Civil Procedure 55(b)(2) “allows but does not require the district judge to

conduct a hearing” on the damages amount. Bricklayers and Allied Craftworkers Local 2,

Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 189 (2d Cir.

2015) (“[T]he court may conduct such hearings or order such references as it deems necessary

                                                   2
     Case 1:19-cv-03494-VSB-GWG Document 66 Filed 06/17/20 Page 3 of 14



and proper.”) (internal quotation marks and citation omitted). In this case, the Court finds that a

hearing is unnecessary inasmuch as Griffen’s submissions have not been contested and they

provide all the information needed to determine Griffen’s damages.

       A. Liability of Defendants

       The only damages Griffen seeks for breach of the license agreement from Citadel is its

attorneys’ fees and costs. See Statement at 19. Griffen brought this case in federal court under

the diversity statute, 28 U.S.C. § 1332. See Compl. ¶¶ 8-12; see also Statement at 8. State law

governs the award of attorneys’ fees in diversity cases. Grand Union Co. v. Cord Meyer Dev.

Co., 761 F.2d 141, 147 (2d Cir. 1985) (citing Alyeska Pipeline Serv. Co. v. Wilderness Soc’y,

421 U.S. 240, 259 n. 31 (1975)); accord Euro Pac. Capital Inc. v. Bohai Pharm. Grp., Inc., 2018

WL 1596192, at *7 (S.D.N.Y. Mar. 28, 2018). “Under New York law, a contract that provides

for an award of reasonable attorneys’ fees to the prevailing party in an action to enforce the

contract is enforceable if the contractual language is sufficiently clear.” Metro Found.

Contractors, Inc. v. Arch Ins. Co., 551 F. App’x 607, 610 (2d Cir. 2014) (summary order)

(quoting NetJets Aviation, Inc. v. LHC Comms., LLC, 537 F.3d 168, 175 (2d Cir. 2008)).

       The parties entered into a license agreement that was effective on May 25, 2018. Compl.

¶ 2; see also Patent License Agreement, filed April 19, 2019 (Docket # 1-1) (“Agreement”). The

agreement provides that in the event of a dispute “[t]he Court shall award reasonable attorneys’

fees and costs associated therewith to the prevailing Party(ies) to the extent determined by the

Court to have prevailed.” Agreement at 6. The term “prevailing Party” is not defined in the

license agreement but in the context of statutory attorneys’ fees, a plaintiff is a prevailing party if

it obtains a default judgment. See, e.g., MSC Mediterranean Shipping Co. Holding S.A. v.

Forsyth Kownacki LLC, 2017 WL 1194372, at *1 (S.D.N.Y. Mar. 30, 2017) (“Plaintiff . . . is the

                                                   3
     Case 1:19-cv-03494-VSB-GWG Document 66 Filed 06/17/20 Page 4 of 14



prevailing party by virtue of the Default Judgment entered in its favor.”) (internal quotation

marks omitted); accord Abafita v. Aldukhan, 2019 WL 6735148, at *9-10 (S.D.N.Y. Apr. 4,

2019) (citations omitted), adopted by 2019 WL 4409472 (S.D.N.Y. Sept. 16, 2019). Thus, we

conclude that Citadel is entitled to fees here.

       B. Calculation of Attorneys’ Fees and Costs

       Griffen seeks attorneys’ fees in the amount of $115,112, and costs in the amount of

$4,257.78. Where attorneys’ fees are provided for by a provision of a contract, such a provision

is enforceable under New York law and courts “will order the losing party to pay whatever

amounts have been expended . . . so long as those amounts are not unreasonable.” F.H. Krear &

Co. v. Nineteen Named Trs., 810 F.2d 1250, 1263 (2d Cir. 1987); Ford Motor Credit Co. v.

Miller, 990 F. Supp. 107, 112 (N.D.N.Y. 1998) (attorney’s fees permitted under guaranty);

accord Wells Fargo Bank, N.A. v. Bivona & Cohen, P.C., 2016 WL 2745847, at *5 (S.D.N.Y.

May 11, 2016), adopted by 2016 WL 3098843 (S.D.N.Y. June 1, 2016). As the Second Circuit

noted in Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d 182

(2d Cir. 2008), “[t]he most useful starting point for determining the amount of a reasonable fee is

the number of hours reasonably expended on the litigation multiplied by a reasonable hourly

rate.” Id. at 186 (quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). The same principle

has been applied to awards of contractual attorneys’ fees. See Wells Fargo Bank, N.A., 2016

WL 2745847, at *5 (“When awarding attorney’s fees pursuant to the provisions of a contract,

courts evaluate the reasonableness of the fee using the lodestar method.”) (quoting and citing

Sidley Holding Corp. v. Ruderman, 2010 WL 963416, at *1 (S.D.N.Y. Mar. 15, 2010)).

               1. Reasonable Hourly Rates

       The rate to be set for Griffen’s attorneys should be “what a reasonable, paying client

                                                  4
     Case 1:19-cv-03494-VSB-GWG Document 66 Filed 06/17/20 Page 5 of 14



would be willing to pay.” Arbor Hill, 522 F.3d at 184. Any such rate must be “in line with those

[rates] prevailing in the community for similar services by lawyers of reasonably comparable

skill, experience, and reputation.” Reiter v. MTA N.Y.C. Transit Auth., 457 F.3d 224, 232 (2d

Cir. 2006) (alteration in original) (internal quotation marks omitted) (quoting Blum v. Stenson,

465 U.S. 886, 896 n.11 (1984)). In addition, as was noted in Arbor Hill, a court must “step[] into

the shoes of the reasonable, paying client, who wishes to pay the least amount necessary to

litigate the case effectively.” 522 F.3d at 184 (emphasis added). In other words, we are not

called upon to determine whether the attorneys on this case properly command the rates they

seek. Rather, we are called upon to determine the “cheapest hourly rate an effective attorney

would have charged.” O.R. v. N.Y.C. Dep’t of Educ., 340 F. Supp. 3d 357, 364 (S.D.N.Y. 2018)

(emphasis in original).

        Because the fee applicant bears the burden of establishing the reasonableness of the

hourly rates requested, the applicant must “produce satisfactory evidence . . . that the requested

rates are in line with those prevailing in the community.” Blum, 465 U.S. at 895 n.11; accord

Ortiz v. City of N.Y., 2016 WL 4532983, at *3 (S.D.N.Y. July 15, 2016). The Court may also

“rely on its own familiarity with prevailing rates in the District.” Noble v. Crazetees.com, 2015

WL 5697780, at *9 (S.D.N.Y. Sept. 28, 2015) (citing A.R. ex rel. R.V. v. N.Y.C. Dep’t of Educ.,

407 F.3d 65, 82 (2d Cir. 2005); and Miele v. N.Y. State Teamsters Conference Pension & Ret.

Fund, 831 F.2d 407, 409 (2d Cir. 1987)).

       Here, fees are sought by (1) two partners, two associates, and a paralegal from Marbury

Law Group, PLLC (“Marbury”), see Affidavit of Shauna M. Wertheim in Support of Plaintiff’s

Request for Attorneys’ Fees and Expenses, filed Feb. 20, 2020 (Docket # 61-1) (“Wertheim

Aff.”) ¶¶ 17-19, 23-28; and (2) one partner from Hodgson Russ LLP (“Hodgson”), see Affidavit

                                                 5
     Case 1:19-cv-03494-VSB-GWG Document 66 Filed 06/17/20 Page 6 of 14



of Jacqueline I. Meyer in Support of Plaintiff’s Request for Attorneys’ Fees and Expenses, filed

Feb. 20, 2020 (Docket # 61-8) (“Meyer Aff.”) ¶ 4. Marbury is based in Virginia and represents

“parties in complex litigation including patent and corporate matters, in state and federal courts.”

Wertheim Aff. ¶ 17. The firm has twenty lawyers. Id. Hodgson is a firm with several offices,

including one in New York City, and has “extensive experience representing parties in complex

litigation before New York state and federal courts on a variety of matters, including . . . labor

and employment, real estate, bankruptcy, and business transactions.” Meyer Aff. ¶ 3.

       Robert Hansen and Shauna Wertheim are co-managing partners of Marbury. Wertheim

Aff. ¶¶ 18-19. Hansen has over 21 years of legal experience and is a registered patent attorney.

Id. ¶ 18. His regular hourly rate for federal cases is $470 per hour. Id. Wertheim graduated in

1984 and has litigated for over 34 years with “an active brand protection practice.” Id. ¶ 19. Her

hourly rate for federal litigation is $425. Id. Jacqueline Meyer is a partner at Hodgson in the

New York City office. Meyer Aff. ¶ 4. She has litigated in state and federal courts for over 35

years. Id. Her hourly rate at the time of this case was $540 per hour. Id. ¶ 7.

       In light of their experience and roles as co-managing partners, and the fact that this was a

patent case requiring specialized knowledge, we find the rates requested by Hansen and

Wertheim reasonable and in line with the case law in this district awarding similar rates to

partners with commensurate experience and expertise. See, e.g., Euro Pac. Capital Inc., 2018

WL 1596192, at *9 ($375 per hour awarded to partners with 30 to 40 years of experience in

breach of contract action); Microban Prod. Co. v. Iskin Inc., 2016 WL 4411349, at *12

(S.D.N.Y. Feb. 23, 2016) (Chair of Intellectual Property Group with 25 year experience awarded

rate of $650 per hour and other partners awarded up to $350 per hour), adopted by 2016 WL

4411414 (S.D.N.Y. Aug. 18, 2016); Benihana, Inc. v. Benihana of Tokyo, LLC, 2015 WL

                                                  6
     Case 1:19-cv-03494-VSB-GWG Document 66 Filed 06/17/20 Page 7 of 14



13746660, at *3 (S.D.N.Y. Aug. 6, 2015) (awarding partner with 36 years of experience $625

per hour and partner with 19 years of experience $595 per hour in breach of license agreement

action), adopted by 2016 WL 3647638 (S.D.N.Y. June 29, 2016); Rubenstein v. Advanced

Equities, Inc., 2015 WL 585561, at *6-7 (S.D.N.Y. Feb. 10, 2015) (awarding partners $525 per

hour in contract dispute). While Meyer is a partner at a larger firm, she has no more experience

than Hansen and Wertheim, compare Meyer Aff. ¶ 4 (graduated law school in 1984) with

Wertheim Aff. ¶ 19 (same), and merely served as local counsel, see Meyer Aff. ¶ 7. While we

have no reason to doubt that she commands the requested rate in the marketplace, Arbor Hill

requires us to consider whether there are “other effective attorneys who might have charged

less.” Durso v. Modern Food Ctr., Inc., 2018 WL 3019112, at *5 (S.D.N.Y. June 18, 2018).

Accordingly, her rate should be adjusted to $470 to match Hansen’s rate.

       Two associates and a paralegal from Marbury also worked on this case. See Wertheim

Aff. ¶¶ 26-28. Joanna Cohn graduated in 2010 and has been working at Marbury for over 10

years, primarily in litigation. Id. ¶ 26. Her work on this case focused on the preliminary

injunction. Id. She seeks an hourly rate of $305. Id. Timothy Murphy has been practicing since

2009 and has been at Marbury for 5 years. Id. ¶ 27. He seeks an hourly rate of $275. Id. We

find these rates reasonable and in line with other cases in this district. See, e.g., Euro Pac.

Capital Inc., 2018 WL 1596192, at *9 ($250 per hour awarded to associates with 1 to 8 years of

experience in breach of contract action); Benihana, Inc., 2015 WL 13746660, at *3 (awarding

associate with 10 years of experience $325 per hour in breach of license agreement action);

Rubenstein, 2015 WL 585561, at *7 (associates awarded a “blended” rate of $350 per hour in

contract dispute).

       Griffen seeks $130 per hour for a paralegal who has 23 years of experience. Wertheim

                                                  7
     Case 1:19-cv-03494-VSB-GWG Document 66 Filed 06/17/20 Page 8 of 14



Aff. ¶ 28. While there are cases awarding higher rates, there is ample case law awarding

paralegals $75 per hour in this district. See, e.g., O.R., 340 F. Supp. 3d at 368; Lujuan v. JPG

LLC, 2018 WL 3353060, at *2 (S.D.N.Y. June 6, 2018) (“courts in this Circuit have generally

found $75 to be reasonable” for a paralegal) (citation omitted); Sanchez v. Jyp Foods Inc., 2018

WL 4502008, at *15 (S.D.N.Y. Sept. 20, 2018) (awarding $75 to paralegal) (citation omitted);

Escobar v. Fresno Gourmet Deli Corp., 2016 WL 7048714, at *4 (S.D.N.Y. Dec. 2, 2016)

(same). In light of the fact that no special expertise has been attributed to the paralegal and that

the fees are sought in the context of a default judgment, the $75 rate is appropriate.

               2. Reasonable Number of Hours Expended

       Plaintiffs must also establish that the number of hours for which they seek compensation

is reasonable. Arbor Hill, 522 F.3d at 188. In evaluating whether claimed hours are reasonable,

a court considers “not whether hindsight vindicates an attorney’s time expenditures, but whether,

at the time the work was performed, a reasonable attorney would have engaged in similar time

expenditures.” Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1992) (citation omitted). “Because

attorney’s fees are dependent on the unique facts of each case, the resolution of this issue is

committed to the discretion of the district court.” Clarke v. Frank, 960 F.2d 1146, 1153 (2d Cir.

1992) (citing Hensley, 461 U.S. at 437). In exercising this discretion, the district court should

look “to its own familiarity with the case and its experience with the case and its experience

generally as well as to the evidentiary submissions and arguments of the parties.” Id. (internal

quotation marks omitted) (quoting Di Filippo v. Morizio, 759 F.2d 231, 236 (2d Cir. 1985)).

Additionally, it is well-established that “any attorney . . . who applies for court-ordered

compensation in this Circuit . . . must document the application with contemporaneous time

records . . . specify[ing], for each attorney, the date, the hours expended, and the nature of the

                                                  8
     Case 1:19-cv-03494-VSB-GWG Document 66 Filed 06/17/20 Page 9 of 14



work done.” N.Y. State Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d

Cir. 1983).

       In support of their application for attorneys’ fees, Griffen’s attorneys submitted copies of

their invoices showing the date on which services were performed, the hours expended, and a

description of the work done. See Marbury Invoices, filed Feb. 2, 2020 (Docket # 61-4);

Hodgson Russ Invoices, filed Feb. 2, 2020 (Docket # 61-9). They have affirmed that the

invoices are based on contemporaneous time entries and have also provided the

contemporaneous time records. See Declaration of Garry C. Gutgesell in Support of Plaintiff’s

Request for Attorneys’ Fees and Expenses, filed April 15, 2020 (Docket # 63); Declaration of

Jacqueline I. Meyer in Support of Plaintiff’s Request for Attorneys’ Fees and Expenses, filed

April 15, 2020 (Docket # 64). This meets the contemporaneous records requirement. See, e.g.,

Cruz v. Local Union No. 3 of Int’l Bhd. of Elec. Workers, 34 F.3d 1148, 1160-61 (2d Cir. 1994);

Hollander Glass Tex., Inc. v. Rosen-Paramount Glass Co., Inc., 291 F. Supp. 3d 554, 562-63

(S.D.N.Y. 2018).

       When reviewing such records, a court’s task is to make “a conscientious and detailed

inquiry into the validity of the representations that a certain number of hours were usefully and

reasonably expended.” Lunday v. City of Albany, 42 F.3d 131, 134 (2d Cir. 1994). “The critical

inquiry is ‘whether, at the time the work was performed, a reasonable attorney would have

engaged in similar time expenditures.’” Angamarca v. Pita Grill 7 Inc., 2012 WL 3578781, at

*12 (S.D.N.Y. Aug. 2, 2012) (quoting Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1992)). In

addressing this question, courts should not, however, engage in “an ex post facto determination

of whether attorney hours were necessary to the relief obtained.” Grant, 973 F.2d at 99.

       Additionally, if a court finds that claimed hours are “excessive, redundant, or otherwise

                                                 9
     Case 1:19-cv-03494-VSB-GWG Document 66 Filed 06/17/20 Page 10 of 14



unnecessary,” it should exclude those hours from its calculation of the presumptively reasonable

fee. Hensley, 461 U.S. at 434; accord Quaratino v. Tiffany & Co., 166 F.3d 422, 426 n.6 (2d

Cir. 1999); Farmer v. Hyde Your Eyes Optical, Inc., 2015 WL 2250592, at *15 (S.D.N.Y. May

13, 2015). However, as the Supreme Court noted in Hensley, “[t]here is no precise rule or

formula for making these determinations.” 461 U.S. at 436. Because “it is unrealistic to expect

a trial judge to evaluate and rule on every entry in an application,” Carey, 711 F.2d at 1146

(citations omitted), “the court has discretion simply to deduct a reasonable percentage of the

number of hours claimed ‘as a practical means of trimming fat from a fee application,’” Kirsch v.

Fleet St., Ltd., 148 F.3d 149, 173 (2d Cir. 1998) (quoting Carey, 711 F.2d at 1146). Thus, a

district court is not required to “set forth item-by-item findings concerning what may be

countless objections to individual billing items.” Lunday, 42 F.3d at 134.

        Here, attorneys expended a total of 258.4 hours and a paralegal spent 24.4 hours on this

case. See Wertheim Aff. ¶¶ 24-28; Meyer Aff. ¶ 7; see also Statement at 11. These hours reflect

time spent drafting the complaint, Marbury Invoices at 12; preparing the motion for preliminary

injunction, see, e.g., id. at 13-14; responding to filings and court orders, see, e.g., id. at 30, 40;

and preparing the default judgment, see, e.g., id. at 44-45, 48, 51, among other tasks. Griffen

does not break down the hours sought by task. And the bills plainly reflect that the hours sought

include matters that could not have involved Citadel, which never had an attorney appear on its

behalf and thus was in default throughout. See, e.g., Rowland v. Cal. Men’s Colony, Unit II

Men’s Advisory Council, 506 U.S. 194, 201-02 (1993) (“It has been the law for the better part of

two centuries, . . . that a corporation may appear in the federal courts only through licensed

counsel.”); De La Cruz Moreno v. Happy Angel Nail Spa Inc., 2019 WL 2438966, at *2

(S.D.N.Y. June 12, 2019) (corporation not represented by attorney is “deemed to be in default”)

                                                   10
     Case 1:19-cv-03494-VSB-GWG Document 66 Filed 06/17/20 Page 11 of 14



(citations omitted), adopted by 2019 WL 2717153 (S.D.N.Y. June 28, 2019). Instead, Griffen’s

attorneys seek hours for all their work on this case, including the lengthy period during which

they negotiated and settled with the individual defendants. See, e.g., Marbury Invoices at 21-22,

26, 52-53, 57-59. While we have no doubt that the individual defendants purported to act “on

behalf of” Citadel, as Griffen notes, see Statement at 11; Wertheim Aff. ¶ 22, Citadel in fact was

in default and no individuals could act on its behalf for purposes of this litigation. Thus, the

efforts to pursue the individuals cannot be attributable to the effort to obtain relief from Citadel.

       Courts routinely reduce or exclude

       attorneys’ hours that were expended on matters related to non-defaulting
       defendants on the ground that defaulting defendants are not responsible for
       attorneys’ fees related to other, non-defaulting defendants in the case and that,
       where attorneys seek fees that were billed for services related to both non-
       defaulting and defaulting defendants, such mixed fees should be reduced by a
       percentage.

Xochimitl v. Pita Grill of Hell’s Kitchen, Inc., 2016 WL 4704917, at *21 (S.D.N.Y. Sept. 8,

2016) (collecting cases), adopted by 2016 WL 6879258 (S.D.N.Y. Nov. 21, 2016); see also

Dixon v. Agbai, 2016 WL 3702749, at *18 (S.D.N.Y. July 8, 2016) (reducing reasonable number

of hours in part because “a significant amount of time relates to the case against all defendants

and not just to the litigation against [defaulting defendant].”) (collecting cases), adopted by 2016

WL 5660246 (S.D.N.Y. Sept. 28, 2016). Here, numerous time entries refer to settlement

discussions, see, e.g., Marbury Invoices at 21-22, 26, 31, 52, or time spent preparing for and

attending the settlement conference, Wertheim Aff. ¶ 24, see also, e.g., Marbury Invoices at 53,

57-59, which occurred after Judge Broderick entered default against Citadel. Indeed, the vast

majority of the time reflected in the invoices has nothing to do with obtaining a judgment against

Citadel. Moreover, the preparation for the filing of the complaint and preliminary injunction


                                                  11
     Case 1:19-cv-03494-VSB-GWG Document 66 Filed 06/17/20 Page 12 of 14



involved tasks applicable to all defendants, not just Citadel. Accordingly, we will reduce the

hours spent by 65% to reach a reasonable number of hours.

                3. Presumptively Reasonable Fees and Costs

         The fees to be awarded are thus as follows:

                      Hourly Rate       Hours Requested Hours Awarded             Total

Robert Hansen         $470              91.2                31.9                  $14,993

Shauna Wertheim       $425              126.6               44.3                  $18,827.50

Jacqueline Meyer      $470              12.6                4.4                   $2,068

Joanna Cohn           $305              26                  9.1                   $2,775.50

Timothy Murphy        $270              2                   .7                    $189

Rose Harvey           $75               24.4                8.5                   $637.50

Total:                                                                            $39,490.50



         Griffen also seeks reimbursement of costs in the amount of $4,257.78. See Statement at

17-18. Those fees consist of FedEx charges, PACER charges, fees to be admitted pro hac vice,

travel expenses, process server fees, filing fees, and fees to deliver courtesy copies to the Court.

See id.; see also Wertheim Aff. at 9-10; Plaintiff’s Exhibit A-4, filed Feb. 20, 2020 (Docket

## 61-5, 61-6, 61-7); Meyer Aff. ¶ 9; Plaintiff’s Exhibit B-2, filed Feb. 20, 2020 (Docket # 61-

10). We deduct the $1,077.96 incurred by Hansen in travel and other expenses to attend the

settlement conference on December 16, 2019, see Wertheim Aff. at 10, because, as noted above,

this conference occurred after a default judgment was entered against Citadel and Citadel could

not legally appear at that conference. The other costs are reasonable. See, e.g., U.S.A. Famous



                                                 12
    Case 1:19-cv-03494-VSB-GWG Document 66 Filed 06/17/20 Page 13 of 14



Original Ray’s Licensing Corp. v. Famous Ray’s Pizza Buffet Inc., 2013 WL 5363777, at *8

(S.D.N.Y. Sept. 26, 2013) (awarding costs for filing fees, copies, research, travel, and services of

process), adopted by 2013 WL 5664085 (S.D.N.Y. Oct. 17, 2013).

        Griffen should be awarded $39,490.50 in attorneys’ fees and $3,179.82 in costs, for a

total of $42,670.32.

III. CONCLUSION

        For the foregoing reasons, Griffen Security, LLC should be awarded a judgment against

defendant Citadel Car Alarms, LLC, in the amount of $42,670.32.

        Griffen Security, LLC is directed to mail a copy of this Report and Recommendation to

Citadel Car Alarms, LLC at its last known address and to file proof of such mailing within 7

days.

                    PROCEDURE FOR FILING OBJECTIONS TO THIS
                         REPORT AND RECOMMENDATION

        Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties have fourteen (14) days (including weekends and holidays) from service of

this Report and Recommendation to file any objections. See also Fed. R. Civ. P. 6(a), (b), (d). A

party may respond to any objections within 14 days after being served. Any objections and

responses shall be filed with the Clerk of the Court. Any request for an extension of time to file

objections or responses must be directed to Judge Broderick. If a party fails to file timely

objections, that party will not be permitted to raise any objections to this Report and

Recommendation on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); Wagner & Wagner, LLP




                                                 13
    Case 1:19-cv-03494-VSB-GWG Document 66 Filed 06/17/20 Page 14 of 14



v. Atkinson, Haskins, Nellis, Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir.

2010).

Dated: June 17, 2020
       New York, New York




                                              14
